Citation Nr: 0414910	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for gout.  

5.  Eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from June 24, 1955, to June 
23, 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
above claims.


FINDINGS OF FACT

1.  Diabetes mellitus did not result from disease or injury 
in service.

2.  Hypertension did not result from disease or injury in 
service.

3.  Arthritis did not result from disease or injury in 
service.

4.  Gout did not result from disease or injury in service.

5.  The appellant had 0 days of active wartime service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  The veteran is not entitled to service connection for 
arthritis.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  The veteran is not entitled to service connection for 
gout.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

5.  The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February and June 2002 and June 2003, as 
well as by the discussions in the September 2002 rating 
decision and the July 2003 Statement of the Case (SOC).  By 
means of these documents, the veteran was told of the 
requirements to establish service connection and the reasons 
for the denial of his claims.  The February 2002 letter, 
which was issued prior to the initial adjudication of the 
claims, advised him of his and VA's respective duties and to 
tell VA about any additional information or evidence he 
wanted VA to attempt to obtain for him.  Even though the 
veteran was not specifically asked to submit any evidence in 
his possession pertaining to the claims, he was told about 
the information and evidence needed from him, which would 
elicit any relevant evidence in his possession.  
Additionally, any such error is harmless because the 
statements received by the RO make clear the veteran had no 
additional evidence to submit.  See 38 U.S.C.A. § 7261(b) 
(West 2002).  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and private treatment records from Marino Idica, 
M.D., Maximo Tandoc, M.D., and Juan Zabala, M.D.  Treatment 
records from the VA Medical Center (VAMC) in San Francisco, 
California, were also obtained.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that gout, 
arthritis, hypertension or diabetes mellitus may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of these disorders, he has not brought forth any 
credible evidence suggestive of a causal connection between 
the current disabilities and service.  In fact, these 
disabilities were essentially ruled out on separation 
examination in 1960, as discussed below.  The RO informed the 
veteran that he would need medical evidence of a relationship 
between the current disabilities and service, and the veteran 
has not provided such evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2003).  
Service connection for arthritis, hypertension or diabetes 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  In order to warrant a 10 percent evaluation 
for hypertension, there must be diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7913 (2003).  In order to warrant a 10 
percent evaluation for diabetes mellitus, there must be 
evidence that the condition is managed by restricted diet.  
See 38 C.F.R. § 4.120, Diagnostic Code 7101 (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The service medical records reflect no complaints or 
diagnoses of hypertension, diabetes mellitus, arthritis or 
gout.  Blood pressure readings were as follows:  122/76 in 
May 1955, and 108/60 in June 1959.  On separation examination 
in June 1960, blood pressure was 90/60.  Urinalysis and 
serology were normal.  Clinical evaluation revealed no 
findings of hypertension, diabetes, arthritis, or gout. 

The veteran filed a claim for service connection for 
hypertension, diabetes mellitus, arthritis and gout, as well 
as for nonservice-connected pension, in October 2001.  
Records from Marino Idica, M.D., Maximo Tandoc, M.D., and 
Juan Zabala, M.D., were identified and obtained.  However, 
these are negative for findings or complaints of arthritis 
and gout prior to 2000.  Similarly, records from the VAMC in 
San Francisco, California, were identified and obtained.  
These show treatment for all of the aforementioned 
disabilities dating no earlier than 1995.  

As to diabetes mellitus and hypertension, in May 2000, the 
veteran reported for treatment purposes that he had a 15-year 
history of diabetes mellitus.  Dr. Zabala submitted a 
treatment record chart showing four entries: dated in April 
1961, July 1961, August 1963 and May 2003, respectively.  The 
chart reflects that he treated the veteran in April 1961 for 
diabetes mellitus and hypertension.  The veteran was issued 
medication for both conditions at that time.  He was seen 
again in July 1961, and then again in August 1963.  Although 
the veteran received medication for diabetes mellitus and 
hypertension, no blood pressure readings or laboratory tests 
confirming diabetes are reported for these visits.  Dr. 
Zabala reported in June 2003 that he was a rural health unit 
physician during the veteran's first three visits.  He 
remembered that he had performed tests to establish the 
diagnoses and that the veteran sought private care after the 
third visit because that became available.  The RO had 
requested that Dr. Zabala provide his clinical treatment 
records of the veteran, including results of diagnostic tests 
and laboratory studies, but they were apparently not 
available.

The veteran has presented evidence of medical treatment for 
diabetes mellitus and hypertension, not in service, but 
within one year of active service.  However, this evidence is 
neither adequate or credible.  There were no blood pressure 
readings taken at least two or more times on at least three 
different days, as required by regulations, to support a 
diagnosis of hypertension.  Dr. Zabala did not provide any 
blood pressure readings; nor did he provide any laboratory 
results supporting the diagnosis of diabetes mellitus.  The 
doctor's recollection of these alleged tests more than 40 
years later is not reliable.  More importantly, the document 
showing treatment in 1961 is not credible.  The address 
listed for the veteran on the treatment document is his 
current address of record.  Other documents of record (i.e., 
a birth certificate for one of the veteran's children dated 
September 16, 1961, and a letter from the RO to the veteran 
dated September 8, 1975) show that he lived at another 
address in 1961 and 1966.  He did not move to his current 
address until approximately 1975.  Finally, the veteran 
himself reported in 2000 that his diabetes began only 15 
years earlier.  

In any event, the record provided by Dr. Zabala dated in 1961 
does not show that hypertension or diabetes, even if present, 
were manifest to a compensable degree at that time.  As note 
above, Dr. Zabala did not provide any blood pressure readings 
and there is no evidence that diabetes required restricted 
diet for control.  

Moreover, contrary to the veteran's contention that he has 
hypertension, diabetes, arthritis, and gout that are related 
to his active service, there is no competent, medical 
evidence that these disabilities are related to service.  
These disabilities were not shown until many years after 
service, and the only evidence of a relationship to service 
is the veteran's contentions.  The actual medical evidence 
does not support the claims.  While the veteran is competent 
to describe the symptoms that he experienced, his statements 
are without significant probative value in regard to the 
issues at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief that he has current 
diabetes mellitus, hypertension, arthritis and gout related 
to service cannot serve to prove that these disabilities had 
their onset during active service or are related to any in-
service disease or injury.  

In the absence of medical evidence establishing a current 
disability related to active service, the preponderance of 
the evidence is against the claims for service connection for 
diabetes mellitus, hypertension, gout and arthritis.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.



Pension

The appellant also seeks nonservice-connected pension 
benefits.  VA pension benefits shall be paid to wartime 
veterans who are permanently and totally disabled from 
nonservice-connected disabilities which are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits 
have a number of requirements, including that a veteran must 
have served in the active military, naval, or air service for 
90 days or more during a period of war.  38 C.F.R. § 3.3(a) 
(3).  The veteran's active service began June 24, 1955, and 
ended June 23, 1960.  38 C.F.R. § 3.2(e) and (f) reflect that 
the Korean conflict ended January 31, 1955, and the Vietnam 
era began sometime after the veteran separated from service 
on June 23, 1960.  The appellant did not serve 90 days or 
more during a period of war.  As he does not meet this 
requirement, and this claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Service connection for diabetes mellitus is denied

Service connection for hypertension is denied.

Service connection for arthritis is denied.

Service connection for gout is denied.

Entitlement to eligibility for a non-service-connected 
pension is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



